1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                  ***
6     JASON A. MAHE,                                     Case No. 3:21-cv-00069-MMD-WGC
7                                     Plaintiff,                       ORDER
             v.
8
      HARTMAN, et al.,
9                                 Defendants.
10

11          Pro se Plaintiff Jason Mahe filed a civil rights complaint under 42 U.S.C. § 1983.

12   Before the Court is the Report and Recommendation (“R&R” or “Recommendation”) of

13   United States Magistrate Judge William G. Cobb (ECF No. 21), recommending that

14   Mahe’s motion to be immediately heard due to the risk of life in jeopardy (ECF No. 7

15   (“Motion”)) be denied. Mahe had until June 11, 2021, to file an objection. To date, no

16   objection to the R&R has been filed. For this reason, and as explained below, the Court

17   adopts Judge Cobb’s R&R and will deny Mahe’s Motion.

18          The Court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20   fails to object to a magistrate judge’s recommendation, the Court is not required to

21   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas

22   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,

23   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and

24   recommendations is required if, but only if, one or both parties file objections to the

25   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory

26   Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

27   clear error on the face of the record in order to accept the recommendation.”).

28   ///
1           Because there is no objection, the Court need not conduct de novo review, and is

2    satisfied Judge Cobb did not clearly err. Here, Judge Cobb construes the Motion as a

3    request for injunctive relief to be moved out of the Nevada Department of Corrections

4    (“NDOC”). (ECF No. 21 at 2.) Judge Cobb recommends that the Motion be denied without

5    prejudice because Mahe does not demonstrate a likelihood of success on the merits of

6    his failure to protect claim and he has not established a likelihood that he will suffer

7    irreparable harm in the absence of an injunctive relief. (Id. at 5.) The Court agrees with

8    Judge Cobb and finds that Mahe has not met his burden in requesting injunctive relief.

9    Having reviewed the R&R and the record in this case, the Court will adopt the R&R in full.

10          It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

11   21) is accepted and adopted in full.

12          It is further ordered that Plaintiff Jason Mahe’s motion to be immediately heard due

13   to the risk of life in jeopardy (ECF No. 7) is denied.

14          DATED THIS 23rd Day of June 2021.

15

16

17                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                   2
